t c memo united_states tax_court glenn s hodges petitioner v commissioner of internal revenue respondent docket no filed date p filed no income_tax return for and r determined a deficiency in tax and additions to tax on account thereof p disputes his obligation to file an income_tax return and pay tax on constitutional grounds disputes r’s disallowance of basis in various securities sold by p and challenges the additions to tax held p’s claim that he has no obligation to file a tax_return and pay tax is without merit held further p has failed to prove that his basis in any of the securities is greater than zero held further p is liable for an addition_to_tax under sec_6651 i r c for failure_to_file a return held further p is liable for an addition_to_tax under sec_6654 i r c for failure to pay estimated_tax held further p is penalized dollar_figure under sec_6673 i r c because his position in this proceeding is frivolous glenn s hodges pro_se john w sheffield iii for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively petitioner assigns error to all of those determinations by the answer respondent concedes the addition_to_tax determined under sec_6651 and claims an increase in the addition_to_tax determined under sec_6651 of dollar_figure for a total addition under that section of dollar_figure taking into account certain concessions made by petitioner the issues remaining for decision are petitioner’s constitutional challenge to the income_tax petitioner’s gain if any from certain_sales of securities the additions to tax and our imposition of a penalty upon petitioner under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure for convenience monetary amounts have been rounded to the nearest dollar amount findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time he filed the petition petitioner resided in duluth georgia petitioner did not file a form_1040 u s individual_income_tax_return tax_return for nor did he file any_tax return from through he did file tax returns from to during petitioner received proceeds of dollar_figure from the sale of securities the securities as follows date of sale unknown security sold proceeds sbc communications inc dollar_figure big_number at t corp avaya inc big_number at t corp at t corp at t corp big_number bell atlantic corp big_number big_number bellsouth corp big_number honeywell intl inc big_number lucent technologies inc mediaone group inc big_number big_number mediaone group inc mediaone group inc big_number qwest communications intl sbc communications inc sbc communications inc sbc communications inc sbc communications inc u s west inc big_number big_number big_number petitioner also received ordinary dividends and capital_gains in the amounts of dollar_figure and dollar_figure respectively i introduction opinion we first address petitioner’s constitutional challenge to the income_tax we then determine petitioner’s gain from the sale of the securities finally we address the additions to tax and sec_6673 penalty ii petitioner’s constitutional challenge to the income_tax in the amended petition in support of his assignments of error petitioner claims that he has books_and_records substantiating his deductions business_expenses credits and charitable_contributions at the trial of this case petitioner conceded that during the sale of the securities produced proceeds of dollar_figure and he received ordinary dividends and capital_gains in the amounts of dollar_figure and dollar_figure respectively he offered nothing to show any business_expenses credits or charitable_contributions he conceded that he did not file a tax_return for his wife apparently speaking for him claimed that even if the court were to find that he had income in the amount determined by respondent he was not obligated to file an income_tax return or pay any_tax we petitioner and his wife didn’t file a return because we feel like we are not liable to file a return just based on research and the taxation clauses in the constitution that specifically address how taxes can be taken and based on supreme court cases after the 16th amendment that says that it didn’t grant congress any more taxing authority its our position our good_faith position as citizens that we are not liable to file for this income on brief petitioner restates his claim that he has no obligation to file an income_tax return after careful study and review of the constitution of the united_states and the internal revenue laws petitioner has been brought clearly to the conclusion that the internal revenue laws pertain to taxpayers and not to non-taxpayers if one searches the index of the irc under heading of liability for tax one finds listed different taxes none of which refer to an income_tax all tax returns filed by petitioner prior to were filed due to lack of wisdom knowledge and understanding the enormity and ambiguity of the internal revenue codes sic combined with a service that has operated with intimidation and fear tactics hinders the common man or woman from question sic the legality sec_6012 requires every individual having gross_income exceeding certain minimum amounts to file an income_tax return for petitioner’s gross_income exceeded the applicable sec_6012 minimum for filing a return the case sec_1 during petitioner received ordinary dividends and capital_gains in the amounts of dollar_figure and dollar_figure respectively both dividends and gains derived from dealings in property are items of gross_income see sec_61 and together the two items total dollar_figure which is above the continued are legion that individuals required by the internal_revenue_code to file a return must file a return and pay tax e g 67_f3d_29 2d cir affg 100_tc_650 797_f2d_936 11th cir 712_f2d_195 5th cir affg tcmemo_1983_12 529_f2d_1236 5th cir 68_tc_895 hicks v commissioner tcmemo_1992_649 zegel v commissioner tcmemo_1989_522 petitioner’s claim that he has no obligation to file a return or pay any_tax is without merit and we reject it iii petitioner’s gain at issue is the amount of petitioner’s gain from the sale of the securities at trial petitioner conceded that during his brokerage account at solomon smith barney smith barney was credited with dollar_figure the proceeds from sales of the securities he claimed however that the securities were sold at a net_loss of dollar_figure and taking into account fees in the amount of dollar_figure he paid smith barney his total loss on the sales of the securities was more than dollar_figure petitioner determines that he suffered a net_loss on the sales of the continued threshold for which a return was required from an individual for no matter what the individual’s filing_status single married_filing_jointly etc see instructions accompanying form_1040 u s individual_income_tax_return p securities by comparing the sales_price of each security with its tax basis as he computes those bases with one exception ie shares of stock in honeywell intl inc the honeywell shares he computes the tax basis of each of his various security holdings as being the fair_market_value of the security on date the date he claims is the date of his grandmother’s death petitioner’s wife testified that to the best of her recollection petitioner’s grandmother died on date she testified that except for the honeywell shares all of the securities were received by petitioner on account of his grandmother’s death she testified that the honeywell shares were a gift to petitioner from his mother petitioner did not testify to those matters there is in evidence a letter from smith barney that for some of the securities states prices for the securities on date sec_1001 deals with the computation of gain_or_loss on the sale_or_other_disposition without distinction sale of property gain is the excess of the amount_realized on the sale of property over the property’s adjusted_basis basis for determining gain id loss is the excess of the property’s basis for determining loss over the amount_realized on its sale id the basis_of_property may be different for purposes of determining whether property is sold at a gain or whether it is sold at a loss see eg sec_1015 which provides that the basis_of_property acquired by gift is the same in the hands of the donee as it was in the hands of the donor except that if such basis exceeds the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be such fair_market_value in general the basis_of_property received by bequest is the fair_market_value of the property on the date of death of the decedent see sec_1014 the basis_of_property received by purchase is its cost see sec_1012 for the reasons that follow we do not find petitioner’s wife’s testimony as to the origin of the securities in petitioner’s hands to be credible and we give it no weight first her testimony was self-serving in that we assume as petitioner’s wife she has an economic stake in the outcome of this case we need not accept self-serving testimony even if unopposed 403_f2d_403 2d cir affg tcmemo_1967_85 see also 87_tc_74 under all the circumstances we are not required to accept the self-serving testimony of petitioner or that of his mother as gospel second with respect to the securities that she testified were received by bequest from petitioner’s grandmother her testimony involved two crucial facts one the fact of the grandmother’s death on or about date and two the transfer of the securities on account of her death death is not exclusively a private event it is usually accompanied by public recognition in the form of a death certificate and sometimes court records evidencing the administration or probate of the decedent’s estate often there is a will and there are newspaper articles reporting the decedent’s death there is a substantial amount of money involved here and the lack of any evidence supporting petitioner’s wife’s testimony on crucial points causes us to distrust that testimony as to the fact or date of the grandmother’s death with respect to the fact of the transfer of the securities stock transfers especially of the stock of traded companies are evidenced by record entries the securities in question here were sold by smith barney who we assume would not have sold them and deposited the proceeds to petitioner’s account unless smith barney was satisfied petitioner owned the securities petitioner produced no evidence of the transfer of any of the securities from his grandmother to him we cannot therefore conclude that petitioner acquired securities from his grandmother or that even if he did he acquired them on or about date we have similar difficulty with the petitioner’s wife’s testimony about the gift of the honeywell shares petitioner bears the burden of proving his basis in the securities see rule a petitioner has failed to prove that the securities other than the honeywell shares were acquired from his grandmother on or about date or that the honeywell shares were received from his mother by gift since petitioner has failed to prove that the securities have any basis in excess of zero we sustain respondent’s adjustment including in full the proceeds from the sale of the securities in petitioner’s gross_income iv additions to tax a respondent's sec_6651 determination sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference boyle supra pincite petitioner failed to file a tax_return for and thus is liable for the addition_to_tax imposed by sec_6651 unless the failure was due to reasonable_cause and not due to willful neglect petitioner had sufficient gross_income for so that he was required to file a return he had filed tax returns from to when he stopped because as his wife testified they had done research and realized that there had been a lot of unconstitutional things happening in the tax laws and we decided that we weren’t going to be robbed anymore as the cases we cited above show petitioner’s reasons for not filing are spurious petitioner’s failure in his duty to file a tax_return for was both conscious and intentional a person with gross_income equal to petitioner’s gross_income for exercising ordinary business care and prudence would have filed a tax_return for petitioner consciously and intentionally failed to file a tax_return for petitioner was willfully neglectful in failing to do so and we so find we sustain an addition_to_tax under sec_6651 in the amount of dollar_figure see supra note b respondent's sec_6654 determination sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual's return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 petitioner filed no return for or petitioner’s required_annual_payment of estimated_tax was therefore equal to percent of his tax for petitioner paid none of the required installments of that amount we sustain an addition_to_tax under sec_6654 in the amount of dollar_figure petitioner does not challenge the computation of the sec_6654 addition_to_tax which we have not computed v sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty on a taxpayer not to exceed dollar_figure if the court finds among other things that the taxpayer’s position is frivolous or groundless sec_6673 the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 we need not find specific damages to invoke sec_6673 rather that section is a penalty provision intended to deter and penalize frivolous claims and positions in proceedings before this court 102_tc_596 petitioner does not here argue for any change in the law and there is no plausible argument that he did not have to file a tax_return for petitioner’s argument to the contrary is frivolous and we so find the court twice warned petitioner--at a pretrial conference in date and at trial in date-- that the argument he was advancing was of the sort that might subject him to a penalty under sec_6673 we have little sympathy for petitioner’s obstinacy in the face of our warnings we believe that petitioner is deserving of a substantial penalty under sec_6673 we therefore impose on him under that section a penalty of dollar_figure vi conclusion we shall enter decision for respondent reflecting the deficiency in tax determined by respondent the increased addition_to_tax asserted by respondent under sec_6651 respondent’s concession of the addition_to_tax determined under sec_6651 the addition_to_tax determined by respondent under sec_6654 and the penalty we imposed under sec_6673 to reflect the foregoing decision will be entered for respondent
